Name: Council Decision (CFSP) 2016/850 of 27 May 2016 amending Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision
 Subject Matter: Asia and Oceania;  international affairs;  civil law
 Date Published: 2016-05-28

 28.5.2016 EN Official Journal of the European Union L 141/125 COUNCIL DECISION (CFSP) 2016/850 of 27 May 2016 amending Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP (1). (2) On 28 May 2015, the Council adopted Decision 2015/837/CFSP (2), extending the restrictive measures set out in Decision 2013/255/CFSP until 1 June 2016. (3) On the basis of a review of Decision 2013/255/CFSP, the restrictive measures should be further extended until 1 June 2017. (4) Two persons should no longer be kept on the list of natural and legal persons, entities or bodies subject to the restrictive measures in Annex I to Decision 2013/255/CFSP. (5) The information relating to certain persons listed in Annex I to Decision 2013/255/CFSP should be updated. (6) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 34 of Decision 2013/255/CFSP is replaced by the following: Article 34 This Decision shall apply until 1 June 2017. It shall be kept under constant review. It may be renewed, or amended as appropriate, if the Council deems that its objectives have not been met.. Article 2 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 27 May 2016. For the Council The President A.G. KOENDERS (1) Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (OJ L 147, 1.6.2013, p. 14). (2) Council Decision (CFSP) 2015/837 of 28 May 2015 amending Decision 2013/255/CFSP concerning restrictive measures against Syria (OJ L 132, 29.5.2015, p. 82). ANNEX I. The entries concerning the following persons are deleted from the list of persons set out in Section A of Annex I to Decision 2013/255/CFSP: No 15. Mohamed Farahat (a.k.a. Muhammad Farahat) No 17. Muhammad () Nasif () (a.k.a. Naseef, Nassif, Nasseef) Khayrbik (). II. The entries concerning the persons listed below, as set out in Section A of Annex I to Decision 2013/255/CFSP, are replaced by the following entries: Name Identifying information Reasons Date of listing 8. Rami ( ) Makhlouf ( ) Born: 10 July 1969; Place of birth: Damascus; passport No 454224 Leading businessman operating in Syria with interests in the telecommunications, financial services, transport and property sectors; he has financial interest in and/or holds senior and executive positions in Syriatel, the leading mobile telephone operator in Syria, the investment funds Al Mashreq, Bena Properties and Cham Holding. He furnishes financing and support to the Syrian regime, through his business interests. He is an influential member of the Makhlouf family and closely connected to the Assad family; cousin of President Bashar al-Assad. 9.5.2011 18. Mohammed ( ) Hamcho ( ) Born: 20 May 1966; Passport No 002954347 Leading businessman operating in Syria, with interests in the engineering and construction, media, hospitality and health sector. He has financial interest in and/or holds senior and executive positions within a number of companies in Syria, in particular Hamsho international, Hamsho Communication, Mhg International, Jupiter for Investment and Tourism project and Syria Metal industries. He plays an important role in the business community in Syria as general secretary of the Damascus Chamber of Commerce (appointed by the then Minister for economy Khodr Orfali in December 2014), chairman of the China-Syria Bilateral Business Councils (since March 2014) and chairman of the Syrian Metal and Steel Council (since December 2015). He has close business relationships with key figures of the Syrian regime, including Maher Al-Assad. Mohammed Hamcho benefits from and provides support to the Syrian regime through his business interests, and is associated with persons benefiting from and providing support to this regime. 27.1.2015 22. Ihab ( ) (a.k.a. Ehab, Iehab) Makhlouf ( ) Born: 21 January 1973; Place of birth: Damascus; Passport No N002848852 Leading businessman operating in Syria. Ihab Makhlouf is Vice President of, and shareholder in Syriatel, the leading mobile telephone operator in Syria. He also has business interests in several other Syrian companies and entities, including Ramak Construction Co and Syrian International Private University for Science and Technology (SIUST). As Vice President of Syriatel, which transfers a significant part of its profits to the Syrian government by way of its licensing contract, Ihab Makhlouf is also directly supporting the Syrian regime. He is an influential member of the Makhlouf family and closely connected to the Assad family; cousin of President Bashar al-Assad. 23.5.2011 28. Khalid ( ) (a.k.a. Khaled) Qaddur ( ) (a.k.a. Qadour, Qaddour, Kaddour) Leading businessperson operating in Syria, with interests and/or activities in the telecommunications, oil and plastic industry sectors and close business relations with Maher Al-Assad. He benefits from and provides support to the Syrian regime, through his business activities. Associate of Maher Al-Assad, including through his business activities. 27.1.2015 29. Ra'if ( ) Al-Quwatly ( ) (a.k.a. Ri'af Al-Quwatli a.k.a. Raeef Al-Kouatly) Born: 3.2.1967; Place of birth: Damascus Business associate of Maher Al-Assad and responsible for managing some of his business interests; provides funding to the regime. 23.6.2011 32. Mr Mohammed ( ) Makhlouf ( ) (a.k.a. Abu Rami) Born: 19.10.1932; Place of birth: Latakia, Syria Influential member of the Makhlouf family, business associate and father of Rami, Ihab and Iyad Makhlouf. Closely associated with the Assad family and maternal uncle of Bashar and Mahir al-Assad. Also referred to as Abu Rami. Leading businessperson operating in Syria, with interests and/or activities in multiple sectors of Syria's economy, including interests in and/or significant influence in the General Organisation of Tobacco and the oil and gas, arms and banking sectors. Involved in business dealings for the Assad regime in arms procurement and banking. Given the extent of his business and political ties to the regime he provides support to and benefits from the Syrian regime. 1.8.2011 33. Ayman ( ) Jabir ( ) (a.k.a. Aiman Jaber) Place of birth: Latakia Leading businessman operating in Syria, involved in the steel, media, consumable goods and oil sectors, including in trading these goods. He has financial interest and/or holds senior executive positions in a number of companies and entities in Syria, in particular Al Jazira (aka Al Jazerra; El Jazireh), Dunia TV, and Sama Satellite Channel. Through his company Al Jazira, Ayman Jaber has facilitated the importation of oil from Overseas Petroleum Trading to Syria. Ayman Jaber benefits from and provides support to the regime, through his business interests. Provides direct support for and plays leading role in activities of regime affiliated militias known as Shabiha and/or Suqur as-Sahraa. Associate of Rami Makhlouf through his business activities and an associate of Maher Al-Assad through his role in regime affiliated militias. 27.1.2015 41. Ali ( ) Douba ( ) Born: 1933 Place of birth: Karfis, Syria Responsible for killings in Hama in 1980, has been called back to Damascus as special advisor to President Bashar Al-Assad. 23.8.2011 48. Samir ( ) Hassan ( ) Leading businessperson operating in Syria, with interests and/or activities in multiple sectors of Syria's economy. He holds interests in and/or has significant influence in the Amir Group and Cham Holdings, two conglomerates with interests in the real estate, tourism, transport and finance sectors. Since March 2014, he has held the position of Chairman for Russia of the Bilateral Business Councils following his appointment by Minister of Economy, Khodr Orfali. Samir Hassan supports the regime's war effort with cash donations. Samir Hassan is associated with persons benefitting from or supporting the regime. In particular, he is associated with Rami Makhlouf and Issam Anbouba, who have been designated by the Council and benefits from the Syrian regime. 27.9.2014 108. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Al-Jleilati ( ) Born: 1945; Place of birth: Damascus Former Minister of Finance, in office until 9 February 2013. As former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 1.12.2011 111. Joseph ( ) Suwaid ( ) Born: 1958; Place of Birth: Damascus Former Minister of State, in office until at least 21 January 2014. As former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 112. Hussein ( ) (a.k.a. Hussain) Mahmoud ( ) Farzat ( ) (a.k.a.: Hussein Mahmud Farzat) Born: 1957; Place of Birth: Hama Former Minister of State, in office until at least 2014. As former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.3.2012 114. Emad ( ) Abdul-Ghani ( ) Sabouni ( ) (a.k.a.: Imad Abdul Ghani Al Sabuni) Born: 1964; Place of birth: Damascus Former Minister of Telecommunications and Technology, in office until at least April 2014. As former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 27.2.2012 117. Adnan ( ) Hassan ( ) Mahmoud ( ) Born: 1966; Place of birth: Tartous Former Minister of Information. As former Government Minister, shares responsibility for the regime's violent repression against the civilian population. 23.9.2011 192. Hashim Anwar al-Aqqad a.k.a. Hashem Aqqad, Hashem Akkad, Hashim Akkad Born: 1961 Place of birth: Mohagirine, Syria Leading businessperson operating in Syria, with interests and/or activities in multiple sectors of Syria's economy. He holds interests in and/or has significant influence in Anwar Akkad Sons Group (AASG) and its subsidiary United Oil. AASG is a conglomerate with interests in sectors such as oil, gas, chemicals, insurance, industrial machinery, real estate, tourism, exhibitions, contracting, insurance, and medical equipment. Hashim Anwar al-Aqqad also worked as a member of the Syrian Parliament as recently as 2012. Al-Aqqad could not have remained successful without assistance from the regime. Given the extent of his business and political ties to the regime he provides support to and benefits from the Syrian regime. 23.7.2014 201. Wael Abdulkarim (a.k.a. Wael Al Karim) Al Karim for Trade and Industry, PO Box 111, 5797 Damascus, Syria Leading businessperson operating in Syria in the oil, chemicals and manufacturing industries. Specifically, he represents Abdulkarim Group, a.k.a Al Karim Group/Alkarim for Trade and Industry/Al Karim Trading and Industry/Al Karim for Trade and Industry. Abdulkarim Group is a leading manufacturer of lubricants, greases and industrial chemicals in Syria. 7.3.2015 203. George Haswani (a.k.a. Heswani; Hasawani; Al Hasawani) Address: Damascus Province, Yabroud, Al Jalaa St, Syria Leading businessperson operating in Syria, with interests and/or activities in the engineering, construction and oil and gas sectors. He holds interests in and/or has significant influence in a number of companies and entities in Syria, in particular HESCO Engineering and Construction Company, a major engineering and construction company. George Haswani has close ties to the Syrian regime. He provides support and benefits from the regime through his role as a middleman in deals for the purchase of oil from ISIL by the Syrian regime. He also benefits from the regime through favourable treatment including the award of a contract (as a subcontractor) with Stroytransgaz, a major Russian oil company. 7.3.2015